Citation Nr: 0101561	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the amount of $4,238.60, 
to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION


The appellant had active duty from November 1985 to February 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 decision of the North 
Little Rock Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the appellant's request for 
waiver of recovery of an overpayment of VA disability 
compensation benefits.


REMAND

The appellant's substantive appeal (Form 9) dated in 
September 1999 indicated that he wanted to testify at a 
hearing before a member of the Board at its headquarters in 
Washington, DC.  He subsequently clarified by telephone 
contact in January 2001, that he would like to appear before 
the Board at the RO by videoconference in lieu of a personal 
hearing.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board regarding the issues on 
appeal.  Pursuant to recent amendments to 
VA's appeals regulations, this hearing is 
to be scheduled in accordance with the 
place of the case on the Board's docket, 
established under Sec. 20.900 of 38 
C.F.R., relative to other cases for which 
hearings are scheduled to be held at the 
RO.  38 C.F.R. §§ 19.75, 20.704 (2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





